Exhibit 10.1

 

FIRST AMENDMENT, dated as of March 3, 2008 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 11, 2007 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC. (the “Company”), a Delaware corporation, the LENDERS party
thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Lenders have agreed to extend credit to the Company under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement and the Lenders whose signatures appear below, constituting
at least the Required Lenders, are willing to amend the Credit Agreement on the
terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN (INCLUDING IN THE RECITAL HERETO) HAVE THE MEANINGS ASSIGNED TO THEM IN
THE CREDIT AGREEMENT.


 


SECTION 2.  AMENDMENT OF CERTAIN DEFINITIONS: SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED:


 


(A)  BY CHANGING THE DEFINITION OF “ADJUSTED CONSOLIDATED TOTAL INDEBTEDNESS”
THEREIN TO READ AS FOLLOWS:


 

“Adjusted Consolidated Total Indebtedness” means, at any time, (a) all
Indebtedness of the Company and the Subsidiaries at such time other than
Repurchase Obligations, plus (b) Adjusted Repurchase Obligation Indebtedness at
such time, minus (c) all Indebtedness at such time consisting of obligations of
the Company and the Subsidiaries as account parties in respect of letters of
credit and letters of guaranty that do not support Indebtedness, all determined
on a consolidated basis in accordance with GAAP. In the event that the Company
or any Subsidiary shall have completed since any date as of which Adjusted
Consolidated Total Indebtedness is to be determined an acquisition or
disposition of any Person, division or business unit in which the aggregate
consideration paid or received shall have exceeded $300,000,000, Adjusted
Consolidated Total Indebtedness shall be determined for such period on a pro
forma basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred on such date.

 

--------------------------------------------------------------------------------



 


(B)  BY INSERTING THE FOLLOWING DEFINITION OF “ADJUSTED REPURCHASE OBLIGATION
INDEBTEDNESS”:


 

“Adjusted Repurchase Obligation Indebtedness” means, at any time, an amount (but
not less than zero) equal to (a) the aggregate amount of all Indebtedness
consisting of Repurchase Obligations at such time minus (b) the lesser of
(i) Adjusted Repurchase Obligation Restricted Cash at such time and
(ii) $1,500,000,000.

 


(C)  BY DELETING THE DEFINITION OF “ADJUSTED WORLD TRADE RESTRICTED CASH” AND
INSERTING THE FOLLOWING DEFINITION OF “ADJUSTED REPURCHASE OBLIGATION RESTRICTED
CASH”:


 

“Adjusted Repurchase Obligation Restricted Cash” means, at any time, (a) the
aggregate amount of all Repurchase Obligation Restricted Cash at such time
(including the World Trade Restricted Cash at such time) minus (b) an amount
equal to the aggregate income, withholding and other Taxes that would become
payable by the Company and the Subsidiaries in the event such Repurchase
Obligation Restricted Cash were remitted through a dividend or series of
dividends to the Company, assuming an effective combined United States Federal
and state income tax rate of 25%.

 


(D)  BY CHANGING THE DEFINITION OF “CONSOLIDATED INTEREST EXPENSE” THEREIN TO
READ AS FOLLOWS:


 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that properly attributable to Capital Leases in accordance with GAAP
and amortization of debt discount and debt issuance costs) of the Company and
the Subsidiaries on a consolidated basis, including all capitalized interest,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financings and net costs under
interest rate protection agreements (including amortization of discount), all as
determined on a consolidated basis in accordance with GAAP, but excluding that
portion of interest expense with respect to Repurchase Obligations that does not
exceed the interest income attributable to Repurchase Obligation Restricted
Cash. In the event that the Company or any Subsidiary shall have completed since
the beginning of the relevant period an acquisition or disposition of any
Person, division or business unit in which the aggregate consideration paid or
received shall have exceeded $300,000,000, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

2

--------------------------------------------------------------------------------


 


(E)  BY CHANGING THE DEFINITION OF “REPURCHASE OBLIGATIONS” THEREIN TO READ AS
FOLLOWS:

 

“Repurchase Obligations” means, at any time, the sum of (a) the World Trade
Indebtedness at such time and (b) the aggregate amount of all other accrued or
contingent repurchase obligations of the Company and the Subsidiaries at such
time, in each case to the extent such amounts would be shown as liabilities on a
consolidated balance sheet of the Company as of such time prepared in accordance
with GAAP and in a manner consistent with the financial statements referred to
in Section 3.05.

 


(F)  BY INSERTING THE FOLLOWING DEFINITION OF “REPURCHASE OBLIGATION RESTRICTED
CASH”:


 

“Repurchase Obligation Restricted Cash” means, at any time, the aggregate amount
of cash and cash equivalents and the current market value of short-term
investment securities (such cash and cash equivalents and investment securities
being collectively called “Specified Assets”) held at such time by one or more
Subsidiaries to the extent such amount would be shown as restricted cash on a
consolidated balance sheet of the Company as of such time prepared in accordance
with GAAP and in a manner consistent with the financial statements referred to
in Section 3.05; provided that any particular Specified Assets shall be counted
as Repurchase Obligation Restricted Cash only to the extent that (a) the
Subsidiary holding such Specified Assets shall have issued securities that are
subject to a Repurchase Obligation, the amount of such Specified Assets shall
not exceed the amount of such Repurchase Obligation and under the terms of the
Repurchase Obligation none of the Company or any Subsidiary can be required
(other than as a result of a breach, a change in law or a similar event) to
repurchase the securities or other assets that are the subject of such
Repurchase Obligation on fewer than 120 days notice, (b) such Subsidiary is not
engaged in any business or business activities other than the holding of such
Specified Assets, of investments in its own subsidiaries and of dividends,
distributions or other payments received from such subsidiaries and the
incurrence of Indebtedness referred to in clause (c) below, (c) such Subsidiary
is not an obligor (including under any Guarantee or similar arrangement) with
respect to any Indebtedness other than (i) such Repurchase Obligation and
(ii) Indebtedness owed to its own subsidiaries, the holders of which have no
recourse to, and have expressly agreed to assert no claims against, any
Specified Assets constituting Repurchase Obligation Restricted Cash, (d) such
Specified Assets are held in an account controlled by the holder or holders of
such Repurchase Obligation or its or their representative and are subject to
contractual restrictions prohibiting the transfer or disposition thereof without
the consent of the holder or holders of such Repurchase Obligation or its or
their representative, other than to satisfy such Repurchase Obligation and
(e) such Subsidiary and the persons directly or indirectly owning its Equity
Interests are not subject to any legal or contractual restrictions (other than
any restriction referred to in the preceding clause (d)) that would prevent such
Specified Assets from being remitted through a dividend or series of dividends
to the Company.

 

3

--------------------------------------------------------------------------------



 


(G)  BY INSERTING THE FOLLOWING DEFINITION OF “UNRESTRICTED CASH”:


 

“Unrestricted Cash” means cash and cash equivalents that are not controlled by
or subject to any Lien or other preferential arrangement in favor of any
creditor (and shall exclude, without limitation, all Repurchase Obligation
Restricted Cash).

 


(H)  BY CHANGING THE DEFINITION OF “WORLD TRADE INDEBTEDNESS” THEREIN TO READ AS
FOLLOWS:


 

“World Trade Indebtedness” means, at any time, the amount of the repurchase
obligations at such time of Agilent Technologies World Trade, Inc., a wholly
owned Subsidiary, under the World Trade Master Repurchase Agreement that would
be shown as liabilities on a consolidated balance sheet of the Company as of
such time prepared in accordance with GAAP and in a manner consistent with the
financial statements referred to in Section 3.05.

 


(I)  BY CHANGING THE DEFINITION OF “WORLD TRADE MASTER REPURCHASE AGREEMENT”
THEREIN TO READ AS FOLLOWS:


 


“WORLD TRADE MASTER REPURCHASE AGREEMENT” MEANS THE MASTER REPURCHASE AGREEMENT
DATED AS OF JANUARY 27, 2006, BETWEEN AGILENT TECHNOLOGIES WORLD TRADE, INC., A
WHOLLY OWNED SUBSIDIARY OF THE COMPANY, AND FENWAY CAPITAL, LLC OR ANY OTHER
PERSON THAT SHALL SUCCEED BY AMENDMENT OR ASSIGNMENT TO THE RIGHTS AND
OBLIGATIONS OF FENWAY CAPITAL, LLC THEREUNDER, AS SUCH AGREEMENT MAY BE AMENDED
FROM TIME TO TIME.


 


SECTION 3.   AMENDMENT OF SECTION 4.02.  THE FOLLOWING NEW CLAUSE (C) IS
INSERTED IMMEDIATELY AFTER CLAUSE (B) IN SECTION 4.02 OF THE CREDIT AGREEMENT:


 


(C) IF A “PUT” OR SIMILAR RIGHT IN RESPECT OF ANY SECURITIES OR OTHER ASSETS
THAT ARE THE SUBJECT OF ANY REPURCHASE OBLIGATION CONSTITUTING MATERIAL
INDEBTEDNESS SHALL HAVE BEEN EXERCISED AND SUCH EXERCISE SHALL NOT HAVE BEEN
WITHDRAWN, THE COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF A FINANCIAL OFFICER TO THE EFFECT THAT ON THE DATE OF SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, THE COMPANY AND THE SUBSIDIARIES SHALL HAVE UNRESTRICTED
CASH AT LEAST EQUAL TO THE SUM OF $500,000,000.


 


SECTION 4.   AMENDMENT OF SECTION 5.10.  SECTION 5.10 OF THE CREDIT AGREEMENT IS
AMENDED TO READ AS FOLLOWS:


 


SECTION 5.10.  REPURCHASE OBLIGATION RESTRICTED CASH.  THE COMPANY WILL CAUSE
THE AGGREGATE AMOUNT OF THE REPURCHASE OBLIGATION RESTRICTED CASH AT ALL TIMES
TO EQUAL OR EXCEED THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REPURCHASE
OBLIGATIONS.


 

4

--------------------------------------------------------------------------------



 


SECTION 5.   AMENDMENT OF SECTION 6.01.  CLAUSE (C) OF SECTION 6.01 OF THE
CREDIT AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 

(c) Repurchase Obligations in an amount at any time outstanding not in excess of
the lesser of (i) the World Trade Indebtedness outstanding on the date hereof
and (ii) the Repurchase Obligation Restricted Cash at such time, and the
preferred stock of Agilent Technologies (Cayco) Limited (or any other Subsidiary
referred to in the definition of Repurchase Obligation Restricted Cash in
Section 1.01) relating thereto;

 


SECTION 6.   AMENDMENT OF SECTION 6.02.  CLAUSE (I) OF SECTION 6.02 OF THE
CREDIT AGREEMENT IS AMENDED TO READ AS FOLLOWS:


 


(I)  LIENS ON CASH COLLATERAL OR GOVERNMENT SECURITIES TO SECURE OBLIGATIONS
UNDER HEDGING AGREEMENTS; PROVIDED THAT THE AGGREGATE VALUE OF ANY COLLATERAL SO
PLEDGED DOES NOT EXCEED $30,000,000 IN THE AGGREGATE AT ANY TIME; AND LIENS
EXISTING OR DEEMED TO EXIST ON CASH AND CASH EQUIVALENTS AND SHORT-TERM
INVESTMENT SECURITIES CONSTITUTING REPURCHASE OBLIGATION RESTRICTED CASH TO
SECURE THE RELATED REPURCHASE OBLIGATIONS; AND


 


SECTION 7.   AMENDMENT OF ARTICLE VII. THE FOLLOWING NEW SENTENCE IS INSERTED AT
THE END OF ARTICLE VII OF THE CREDIT AGREEMENT:


 

Notwithstanding anything in paragraph (g) of this Article VII,  (i) the
existence of an unexercised “put” or similar right in respect of any securities
or other assets that are the subject of any Repurchase Obligation constituting
Material Indebtedness will not, in and of itself, constitute an Event of Default
or a Default, and (ii) the exercise of such a “put” or similar right by the
holder or holders thereof or its or their representative will not, in and of
itself, constitute an Event of Default or a Default unless and until the Company
or a Subsidiary shall be required to repurchase such securities or other assets
within a period of fewer than 30 days (at which time an Event of Default shall
be deemed to have occurred).

 


SECTION 8.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO AND AGREES WITH EACH LENDER AND THE ADMINISTRATIVE
AGENT THAT:


 

(a)  The representations and warranties set forth in Article III of the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the Amendment Effective Date (as defined below) and after giving
effect to this Amendment, with the same effect as if made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they were true and correct as of such earlier
date.

 

5

--------------------------------------------------------------------------------


 

(b)  As of the Amendment Effective Date, after giving effect to this Amendment,
no Default or Event of Default will have occurred and be continuing.

 


SECTION 9.   EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE
DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED DULY EXECUTED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR
THE AUTHORIZED SIGNATURES OF THE COMPANY AND LENDERS CONSTITUTING AT LEAST THE
REQUIRED LENDERS.


 


SECTION 10.  CREDIT AGREEMENT.  EXCEPT AS SPECIFICALLY STATED HEREIN, THE CREDIT
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE
PROVISIONS THEREOF.  AS USED THEREIN, THE TERMS “AGREEMENT”, “HEREIN”,
“HEREUNDER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE
CONTEXT OTHERWISE REQUIRES, REFER TO THE CREDIT AGREEMENT AS MODIFIED HEREBY.


 


SECTION 11.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 12.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE A
SINGLE INSTRUMENT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.


 


SECTION 13.  EXPENSES.  THE COMPANY AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT
FOR ITS REASONABLE OUT-OF-POCKET EXPENSES IN CONNECTION WITH THIS AMENDMENT,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the date first above
written.

 

 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

by:

/s/ Hilliard C. Terry, III

 

 

 

 

 

 

 

 Name:  Hilliard C. Terry, III

 

 

 

 Title: Vice President, Treasurer

 

 

 

JPMORGAN CHASE BANK, N.A.,

INDIVIDUALLY AND AS ADMINISTRATIVE

AGENT,

 

 

 

by:

/s/ William P. Rindfuss

 

 

 

  Name:  William P. Rindfuss

  Title:  Vice President

To approve the First Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

Name of Institution:

 

CITIBANK, N.A.

 

 

 

 

 

 by:

/s/ James M. Walsh

 

 

Name:  James M. Walsh

 

 

Title:  Managing Director

 

 

 

 

 

 by:

 

(1)

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) For any institution requiring a second signature line.

 

7

--------------------------------------------------------------------------------


 

To approve the First Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

 

Name of Institution:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 by:

/s/ Fred L. Thorne

 

 

Name:  Fred L. Thorne

 

 

Title:  Managing Director

 

 

 

 

 

 by:

 

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

To approve the First Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

 

Name of Institution:

 

CREDIT SUISSE, Cayman Islands Branch

 

 

 

 

 

 by:

/s/ Rianka Mohan

 

 

Name:  Rianka Mohan

 

 

Title:  Vice President

 

 

 

 

 

 by:

/s/ James Neira

 

 

Name:  James Neira

 

 

Title:  Associate

 

 

 

9

--------------------------------------------------------------------------------


 

To approve the First Amendment to the AGILENT TECHNOLOGIES, INC. Credit
Agreement:

 

 

Name of Institution:

 

STANDARD CHARTERED BANK

 

 

 

 

 

 by:

/s/ Lalita Vadhri

 

 

Name:  Lalita Vadhri

 

 

Title:  Director, Global Corporates

 

 

 

 

 

 

 

 

March 3, 2008

 

 

 

 

 

 by:

/s/ Robert K. Reddington

 

 

Name:  Robert K. Reddington

 

 

Title:   AVP/Credit Documentation

 

 

            Credit Risk Control

 

 

            Standard Chartered Bank, N.Y.

 

 

 

10

--------------------------------------------------------------------------------